DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 5/3/2021.
Claims 1-3, 5-10, 12-17, 19-21 are pending.

Response to Arguments
Examiner’s remarks: the claimed invention in currently amended claims 1, 8, and 15 in essence describes a situation in a cluster, when a number of active nodes is less than a first quorum value (or quorum value is unmet), the first quorum value is reduced to a second quorum value so that the cluster is still functional. The manner that the number of active nodes is determined (such as by pinging all the nodes and counting the number of responsive nodes) is rudimentary to one skilled in the art at the time of the claimed invention and is taught by Abraham ([0065]). Nishanov teaches essentially the same concept of the claims in [0011] a dynamic quorum which allows for dynamically adjusting a quorum value of the cluster nodes or quorum witnesses based on the state of the cluster node or quorum witnesses. This can help to ensure cluster 

Applicant argues that Nishanov does not disclose the number of votes in Nishanov does not correspond to the number of active nodes in the cluster (see the Remarks on page 8) and therefore Nishanov-Abraham does not render obvious determining whether “a sum of the first node and one or more other nodes in the cluster that are in the active state is less than the required number of active nodes in the cluster”. The examiner respectfully disagrees.
Applicant seems to cherry pick the case when the quorum value changes from 2 to 1 when only one node remains active (in [0019] of Nishanov) to allege that Nishanov does not teach “a sum of the first node and one or more other nodes.” However, “a sum of the first node and one or more other nodes” is not an accurate description of a situation when quorum is reduced from 2 to 1 when only one node is still active (which is claimed in claim 7). In this special case, there is no “one or more other nodes” as claimed. The limitation “a sum of the first node and one or more other nodes” is only meaningful when the quorum value is higher than 2 (more than 2 active nodes). 
Nishanov in [0015]-[0016] teaches when a cluster has 3 active nodes (“active cluster membership down to 3”) and a current quorum value is 3. If one nodes crashes, with dynamic quorum enabled, the vote of the out-going (crashing) node will be zero, and the remaining votes (the number of remaining active nodes implicitly counted or 
Nishanov teaches counting the number of “1” votes in the cluster as the number of active nodes to determine whether the number of active nodes is equal or more than the current quorum value (quorum value is met), or to determine whether the number of active nodes is less than the current quorum value (quorum value is unmet) ([0015], [0016]). Nishanov does not teach determining whether a node is active or not according to “determining, by the first node, whether the at least one other node responds to a first communication from the first node” or “determining, by the first node, if the at least one node fails to timely or correctly respond with a second communication to indicate that the at least one other node is in the active state.” However, as stated before, these two limitations are well-known pinging or polling techniques for node aliveness, and is also taught by Abraham ([0065], a node polls other quorum nodes to see if they are healthy (correctly) and “still” online (timely).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the polling technique of Abraham to Nishanov’s teachings so that node(s) can poll others to determine active nodes as a known mechanism and therefore can effectively determine whether the current quorum is met or unmet.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 6-8, 10, 13-15, 17, 20, 21 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nishanov et al. (US 2013/0191453, “Nishanov”) in view of Abraham et al. (US 2011/0252270, “Abraham”).

For claim 15, Nishanov discloses a first node in a cluster of nodes of a quorum-based computing system, the first node (fig. 1, [0016], one of the active nodes (vote=1), [0022], with a daemon or a program running on it for maintaining a dynamic quorum in a cluster) comprising:
a processor; and
a non-transitory computer-readable medium coupled to the processor and having instructions stored thereon, which in response to execution the processor, cause the processor to perform or control performance of operations to dynamically manage a quorum in the quorum-based computing system (abstract, [0059]), wherein the operations include:
a cluster has a current quorum value of 3, or a required number of active nodes for the cluster is 3);
in response to a determination that the first quorum value is unmet due to a failure state of at least one other node in the cluster, update the first quorum value to a second quorum value, wherein the second quorum value is less than the first quorum value ([0016], when a node crashes and the total of actives nodes (remaining 2 active nodes) is less than the current forum value (of 3), the quorum value is reduced to 2);
operate the first node according to the second quorum value to perform the tasks in the cluster ([0016], the cluster is still operational with the quorum value of 2); and
in response to the at least one other node being transitioned from the failure state to the active state, update from second quorum value back to the first quorum value to enable the first node and the at least one other node to operate according to the first quorum value to perform the tasks in the cluster ([0020], [0042], [0043], adding a vote to a node that successfully rejoins the cluster after it fails/leaves the cluster, the quorum value is increased);
wherein determining whether the first quorum value is met includes: determining, by the first node, if a sum of the first node and the at least one other node meets the required number of active nodes in the cluster ([0022], each nodes runs a daemon or a program to check for a sum of alive nodes, [0015], [0016], checking to see whether the sum of active nodes is equal to or higher than the current quorum value, for example, at least 3 actives nodes is required for a quorum value of 3) 
if only 2 actives nodes remain (2<3), the current quorum value of 3 is unmet).
Nishanov does not disclose:
determining, by the first node, whether the at least one other node responds to a first communication from the first node;
determining, by the first node, if the at least one node fails to timely or correctly respond with a second communication to indicate that the at least one other node is in the active state. 
These two limitations correspond to well-known pinging or polling messages from a node for aliveness of other nodes.
Abraham discloses: 
determining, by the first node, whether the at least one other node responds to a first communication from the first node; determining, by the first node, if the at least one node fails to timely or correctly respond with a second communication to indicate that the at least one other node is in the active state ([0065], a node polls other quorum nodes to see if they are healthy (correctly) and “still” online (timely).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the polling technique for node aliveness of Abraham to Nishanov’s teachings of checking for adjustment of node votes (in [0022]) so that node(s) can poll others to determine active nodes and therefore can effectively determine whether the current quorum is met or unmet. 


For claim 20, Nishanov discloses the first quorum value comprises one of: a simple majority number of nodes in the cluster, a supermajority number of nodes in the cluster or a specifically defined number of nodes in the cluster ([0016], the majority of the nodes makes up the quorum).

For claim 21, Nishanov discloses the cluster includes three nodes, wherein the first quorum value corresponds to two nodes, and wherein the second quorum value corresponds to one node ([0019]).

Claims 1, 3, 6, 7 are rejected for the same rationale in claims 15, 17, 20, 21.
Claims 8, 10, 13, 14 are rejected for the same rationale in claims 15, 17, 20, 21.
 
Claim(s) 2, 9, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nishanov-Abraham and in view of Patel et al. (US 10,454,754, “Patel”).

For claims 2, 9, 16, in addition to the rationale in claims 1, 8, 15, Nishanov-Abraham does not disclose the nodes comprise virtual machines in a virtual computing environment.
Patel discloses the nodes comprise virtual machines in a virtual computing environment (col. 17, par. 2, maintaining a quorum in a VM cluster).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply VM environment of Patel to Nishanov-Abraham’s teachings simply to maintain a quorum in VM clusters where machines and resources can be provisioned dynamically as a known benefit of virtual computing.

Claim(s) 5, 12, 19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nishanov-Abraham in view of Shelat et al. (US 7,653,668, “Shelat”).

For claims 5, 12, 19, in addition to the rationale in claims 1, 8, 15, Nishanov-Abraham does not disclose the operations further comprise: delete content in a storage device of the at least one other node that is being transitioned to the active state; and replace the deleted content with updated content from the first node, in a synchronization process.
Shelat discloses operations of: delete content in a storage device of the at least one other node that is being transitioned to the active state; and replace the deleted content with updated content from the first node, in a synchronization process (col. 9, a failed node rejoins a cluster will synchronize (or delete and update its content) with the cluster).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply synchronization of Shelat to Nishanov-Abraham’s teachings to update content in nodes of a cluster so that the content can be fresh and accurate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452